582 So. 2d 167 (1991)
David KNOWLES, Appellant,
v.
STATE of Florida, Appellee.
No. 90-672.
District Court of Appeal of Florida, First District.
July 10, 1991.
Michael A. Jones, Powell, Jones & Reid, Niceville, for appellant.
Robert A. Butterworth, Atty. Gen., Carolyn J. Mosley, Asst. Atty. Gen., Tallahassee, for appellee.
SHIVERS, Chief Judge.
The defendant, David Knowles, appeals the trial court's denial of his motion to withdraw nolo contendere plea, arguing that the plea was based on misunderstanding, mistake, or misrepresentation regarding its consequences. We affirm, as the written plea agreement and the transcript of the plea hearing conclusively establish that the appellant fully understood the maximum authorized sentence at the time *168 he entered his plea, that he was satisfied with the services of his attorney, that his attorney explained the plea completely before appellant signed the agreement, and that appellant was not coerced by his attorney into signing the agreement. Hagans v. State, 492 So. 2d 753 (Fla. 1st DCA 1986); Thomas v. State, 419 So. 2d 1141 (Fla. 1st DCA 1982).
AFFIRMED.
SMITH and JOANOS, JJ., concur.